Case 3:16-cv-00544-SMY-MAB Document 173 Filed 01/16/19 Page 1 of 5 Page ID #4907



                           U.S. DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

  GERRY ARMBRUSTER #S02006,
                Plaintiff,

  v.                                                   No. 3:16-cv-00544-MJR-MAB

  WEXFORD HEALTH CARE, INC.;                           Judge Michael J. Reagan
  BHARAT SHAH; RON VITALE; LORETTA                     Magistrate Judge Mark A. Beatty
  WILFORD,

                        Defendants.

                             DEFENDANTS’ MOTION TO STRIKE

         COME NOW Defendants BHARAT SHAH, M.D., WEXFORD HEALTH SOURCES,

  INC., and LORETTA WILFORD, by and through their attorneys, CASSIDAY SCHADE LLP,

  and pursuant to Federal Rule of Civil Procedure 12(f)(2), hereby submit their Motion to Strike,

  stating as follows:

         1.      Expert disclosures were due in this matter on May 3, 2018. (Doc. 100).

         2.      Discovery in this matter closed on June 1, 2018. (Doc. 87).

         3.      Trial is set in this matter for March 11, 2019. (Doc. 155).

         4.      On June 22, 2018, Defendants filed a Motion for Summary Judgment on the

  merits of Plaintiff’s claims, which is currently pending. (Doc. 132).

         5.      More than 6 months later, on December 28, 2018, Plaintiff disclosed a report

  purporting to be a summary of an examination of Plaintiff by Dr. Charles Mannis on October 29,

  2018. Additionally, Plaintiff disclosed 1600 pages of expert reports from Lippert v. Ghosh, et

  al., NDIL 10-4603. Plaintiff endorsed no new witnesses at that time.

         6.      On January 4, 2019, approximately 2 months before the trial setting, Plaintiff’s

  counsel produced a 28 page consent decree from Lippert and 61 pages of a Social Security
Case 3:16-cv-00544-SMY-MAB Document 173 Filed 01/16/19 Page 2 of 5 Page ID #4908



  Administration Decision and Documents. Plaintiff also endorsed Dr. Charles Mannis and Dr.

  Adrian Feinerman.

         7.      Although the parties disclosed experts during discovery, Plaintiff did not disclose

  Dr. Charles Mannis or Dr. Adrian Feinerman as experts in this matter. Similarly, Plaintiff did

  not disclose any expert that created a report in the Lippert case at any time.          As expert

  disclosures were due more than 8 months ago, Plaintiff’s endorsements are untimely and should

  be stricken. To allow Plaintiff to endorse expert witnesses 2 months before trial and more than 7

  months after the close of discovery would prejudice Defendants and potentially delay the

  proceedings.

         8.      With regard to Dr. Mannis’ report, this Court already ruled that Defendants’

  request for an Independent Medical Examination by Defendants’ Expert, Dr. Petkovich, was

  untimely as of May 5, 2018, when discovery was still ongoing. (Doc. 104). Certainly, Plaintiff’s

  disclosure nearly 8 months later is untimely and should be stricken from the record in this case.

         9.      With regard to the Lippert expert reports and consent decree, as explained above,

  this disclosure is also untimely as discovery has closed and summary judgment is pending.

  Further, Defendants object to any reference to or use of the Lippert reports or consent decrees

  whatsoever as they are wholly irrelevant and inadmissible in this matter. Lippert is a class action

  lawsuit against the Illinois Department of Corrections regarding medical and dental care. In this

  case, the Court ordered an expert under Federal Rule of Evidence 706 to address certain

  allegations in the case. Significantly, the Order appointing an expert to complete the report

  expressly provides “[t]he Expert, his consultants and assistants shall not provide opinion and/or

  testimony in unrelated cases based on knowledge and/or information gained in the course of

  performing their services in this matter.” NDIL 10-4603, (Doc. 244, p. 2). In addition, well-




                                                   2
Case 3:16-cv-00544-SMY-MAB Document 173 Filed 01/16/19 Page 3 of 5 Page ID #4909



  settled law prohibits a plaintiff from introducing evidence on other similar incidents absent a

  clear demonstration of substantially similarity between plaintiff’s claims and such claims or

  incidents. See, e.g., Ross v. Black & Decker, Inc., 977 F.2d 1178, 1185 (7th Cir. 1993) (internal

  citations omitted). Merely showing two cases involving complaints of inadequate medical care

  does not represent a clear demonstration of substantially similarity between Plaintiff’s claims and

  other claims or incidents. Id. Here, the claims, parties, and allegations are not substantially

  similar to Lippert. Regardless, as Plaintiff did not disclose such evidence or witnesses during the

  extensive discovery time frame permitted by the Court, any mention of or reference to the

  Lippert reports or consent decree would constitute irrelevant, inadmissible hearsay and would

  lack proper foundation. FRE 602; FRE 802; Shawn Lucas v. Dr. Fenolgia and Wexford Health

  Source, Inc., SDIL, 14-1008, (Doc. 123); See Diaz v. Chandler, 2016 U.S. Dist. LEXIS 35450

  (N.D. Ill. Mar. 18, 2016). Therefore, these records should be stricken.

         10.     Plaintiff’s disclosures and endorsements are clearly untimely, in violation of the

  Court’s Scheduling Orders, and in violation of the Federal Rules of Evidence. Accordingly,

  Defendants move this Court to strike Plaintiff’s December 28, 2018 and January 4, 2019

  disclosures and endorsements.

         WHEREFORE, for the above reasons, BHARAT SHAH, M.D., WEXFORD HEALTH

  SOURCES, INC., and LORETTA WILFORD respectfully request this Honorable Court grant

  their Motion to Strike and such further relief as deemed appropriate.




                                                  3
Case 3:16-cv-00544-SMY-MAB Document 173 Filed 01/16/19 Page 4 of 5 Page ID #4910



                                     Respectfully submitted,

                                     CASSIDAY SCHADE LLP

                                     By: /s/ Jaclyn Kinkade
                                         Attorneys for Defendants BHARAT SHAH,
                                         M.D., WEXFORD HEALTH SOURCES,
                                         INC., and LORETTA WILFORD

  Jaclyn Kinkade
  MO Bar 63935
  CASSIDAY SCHADE LLP
  100 North Broadway, Suite 1580
  St. Louis, MO 63102
  (314) 241-1377
  (314) 241-1320 (Fax)
  jkinkade@cassiday.com




                                        4
Case 3:16-cv-00544-SMY-MAB Document 173 Filed 01/16/19 Page 5 of 5 Page ID #4911



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 16, 2019, I electronically filed the foregoing with the

  Clerk of the Southern District of Illinois using the CM/ECF system. The electronic case filing

  system sent a “Notice of E-Filing” to the following:

  Arthur Loevy, Esq.
  Sarah Copeland Grady, Esq.
  Jon I. Loevy, Esq.
  Katherine A. Roche, Esq.
  Michael Knovitz, Esq.
  Adair Crosley, Esq.
  Loevy & Loevy
  311 North Aberdeen Street
  Third Floor
  Chicago, IL 60607
  jon@loevy.com
  Katie@loevy.com
  mike@loevy.com
  loevylaw@loevy.com
  sarah@loevy.com
  adair@loevy.com

  Rachel D. Schwarzlose
  Assistant Attorney General
  500 South Second Street
  Springfield, IL 62701
  rschwarzlose@atg.state.il.us



                                                                              /s/ Jaclyn Kinkade




                                                  5
